Per Curiam:
The Court of Appeals having set Tuesday, February 12, 1918, for hearing an appeal from an order of the Appellate Division in the Second Department, affirming pro forma an order involving the same questions as are presented by this appeal, we affirm this order pro forma, in order that the appeal herein may be presented for the consideration of that court at the same time. Present — Clarke, P. J., Laughlin, Dowling, Page and Shearn, JJ. Order affirmed, and leave granted to appeal to the Court of Appeals.